DETAILED ACTION
This is the eighth Office Action regarding application number 17/308,001, filed on 05/04/2021, which is a continuation of seven other applications, and claims priority to provisional application number 62/629,931, filed on 02/13/2018.
This action is in response to the Applicant’s Response received 09/26/2022.

Status of Claims
Claims 1-14 and 26-43 are currently pending.
Claims 15-25 are cancelled.
Claim 32 is amended.
Claims 1-14 and 26-43 are examined below.
The Office’s objections to claim 32 have been withdrawn in light of the Applicant’s amendments.
The rejection of claims under 35 U.S.C. § 103 in view of KULL has been withdrawn in light of the Applicant’s remarks.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/26/2022 regarding CHILDRESS and PAWESKI have been carefully considered but they are not found persuasive. The applicant’s remarks regarding KULL are moot. The applicant’s submission of information and documents is acknowledged and appreciated. The examiner now has an improved understanding of the applicant’s claimed invention and relevant technical background.
The applicant argues that there is no obvious way to apply the teachings of PAWESKI to CHILDRESS, and that one cannot simply combine functions of mechanical systems that operate in entirely different manners to achieve any sort of obvious result (Remarks 10). The applicant also states that an obviousness rejection does not require bodily incorporation.
The examiner finds the applicant’s arguments unconvincing, and agrees that the obviousness rejection does not require bodily incorporation. Rather, the test is what the combined teachings of the cited references would have suggested to those of ordinary skill in the art. The applicant has not asserted that the proposed modification would have been beyond the capabilities of a person of ordinary skill in the art. Absent such as assertion, the Office takes account of the inferences and creative steps that a person or ordinary skill in the art would employ. The examiner finds that a person ordinary skill in the art would overcome any difficulties that may exist using knowledge and experience within their level of skill. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); see also id. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”).
The applicant also does not explain exactly why it disagrees (or if it disagrees) with the examiner’s provided rationale supporting combination of teachings, namely, to “reduce cost, decrease component complexity and improve performance through improved rigidity and reduced motion of positioned components”.
Additionally, the applicant states that PAWEKSI teaches an actuator “that is flexible” without explaining the relevance of said assertion. The applicant also states that “no teaching in CHILDRESS connected to the taught damper that concerns the use of fluids, liquids, hydraulics, or pressure” (Remarks 10). The examiner requests the applicant clarify or expand on this statement. Paragraph 0028 of CHILDRESS clearly states that the “damper 2 incorporates a valve within the damper body that regulates the flow of oil through the damper”. CHILDRESS seems clear that its damper concerns the use of fluids, liquids, hydraulics, and pressure. The examiner asserts that skilled artisans would, without any hesitation, find it apparent that CHILDRESS is describing an ordinary damper.
CHILDRESS also explains that the method of locking the damper may employ a variety of different mechanisms, and also explains that the exact construction of the dynamic stabilizer (which includes the damper) can be varied, as long as it provides the ability to lock and unlock, in order to provide support against environmental forces acting on the solar tracker. The examiner understands this passage of CHILDRESS to establish that skilled artisans would be capable of selecting and modifying the exact construction of the damper in a variety of ways to achieve desired design functions and operational criteria, without requiring detailed direction for each and every type of adjustment or alteration. 
The examiner finds that the modification of CHILDRESS to employ the ball-type dynamic valve to provide passive transition between a first and second damping ratio as taught by PAWESKI to be a relatively routine obviousness-type modification, and not so complicated that it would intellectually stump an ordinary skilled artisan. PAWESKI’s ball-type valve is also an attractive component to integrate into CHILDRESS’ system because it is expected to “reduce cost, decrease component complexity and improve performance through improved rigidity and reduced motion of positioned components”. PAWESKI also reports that the use of its dynamic vales may lead to reduced actuator costs and smaller positioner actuator. The examiner asserts that position actuators are a significant portion of solar tracker system costs, and that skilled artisans would be motivated to reduce these costs to market a more price-competitive product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-14, 26-30, 32-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CHILDRESS (US 2018/0013380 A1) in view of PAWESKI (US 2017/0074294 A1).
Regarding claim 1, CHILDRESS teaches a system comprising: 
an actuator (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5) configured to position at least one photovoltaic module; and 
a linear damper (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28) configured to damp force applied to the at least one photovoltaic module, 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to lock/unlock in response to positional adjustment and against environmental forces, para. 28).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale

CHILDRESS does not disclose expressly features of the damper such as a variable damping ratio or that the damper passively transitions between a first and second damping ratio.
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a gust of wind) as taught by PAWESKI may reduce cost, decrease component complexity and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47). Another alternative that would have been obvious to skilled artisans would be to substitute the damper of CHILDRESS with the damper of PAWESKI, since this replacement would also have the same benefits.
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references. 

Regarding claim 2, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the at least one photovoltaic module is a first module in an array of photovoltaic modules that are each damped (Fig. 9 of CHILDRESS illustrates multiple dampers). It would have been obvious to duplicate dampers because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). CHILDRESS also explains that multiple dynamic stabilizers (including dampers) may be attached to facilitate additional load paths to the foundation supports (para. 30).

    PNG
    media_image4.png
    762
    364
    media_image4.png
    Greyscale


Regarding claim 3, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the variable damping ratio increases in response to increases in current loading force (as the dynamic ball-type valve of PAWESKI experiences an increased loading force, the ball will close the orifice and provide a greater damping response, which can be measured through the calculation of a greater “damping ratio”).

Regarding claim 5, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 3, wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force; and a piston chamber including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (this describes the damper disclosed and illustrated by the teachings of CHILDRESS and PAWESKI; see Fig. 1 below; PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

    PNG
    media_image5.png
    362
    360
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    377
    207
    media_image6.png
    Greyscale


Regarding claim 6, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 5, wherein the varied fluid flow area decreases in response to increases in the current loading force (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

Regarding claim 7, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area; when the orifice is totally blocked the piston cannot move further).

Regarding claim 8, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the actuator is configured to position the at least one photovoltaic module using a low current loading force with a corresponding low damping ratio (when the positioning actuator is moving the solar tracker at a low/ordinary loading force, then the ball-type valve is open and fluid may pass through normally, thus providing a corresponding relatively “low” damping response, that can be measured through the calculation of a “damping ratio” that would also be relatively lower).

Regarding claim 9, CHILDRESS teaches a solar tracker system, comprising: 
a mount (torque tube 4) configured to be affixed to a photovoltaic module and configured to enable the photovoltaic module to pivot about an axis; 
an actuator configured to pivot an angular position of the photovoltaic module about the axis and relative to the mount (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5); and 
a linear damper (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28) configured to be coupled to the photovoltaic module and resisting angular position adjustment of the photovoltaic module, 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to lock/unlock in response to positional adjustment and against environmental forces, para. 28).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale

CHILDRESS does not disclose expressly features of the damper such as a variable damping ratio or that the damper passively transitions between a first and second damping ratio.
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a gust of wind) as taught by PAWESKI may reduce cost, decrease component complexity and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47). Another alternative that would have been obvious to skilled artisans would be to substitute the damper of CHILDRESS with the damper of PAWESKI, since this replacement would also have the same benefits.
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references. 

Regarding claim 10, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein the variable damping ratio increases in response to increases in the current loading condition (as the dynamic ball-type valve of PAWESKI experiences an increased loading force, the ball will close the orifice and provide a greater damping response, which can be measured through the calculation of a greater “damping ratio”).

Regarding claim 12, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 10, 
wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force; and a piston chamber including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (this describes the damper disclosed and illustrated by the teachings of CHILDRESS and PAWESKI; see Fig. 1 below; PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

    PNG
    media_image5.png
    362
    360
    media_image5.png
    Greyscale



Regarding claim 13, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 12, wherein the varied fluid flow area decreases in response to increases in the current loading force (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

Regarding claim 14, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein a certain current loading condition causes a damping ratio that fully locks movement of the linear damper (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area; when the orifice is totally blocked the piston cannot move further).

Regarding claim 26, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the linear damper further comprises: a first port that enables fluid flow within the linear damper; and a second port that enables fluid flow within the linear damper, wherein the second port is passively closed while the linear damper operates at the first damping ratio (dynamic ball-type valve of second port  of PAWESKI closes at first damping ratio).

    PNG
    media_image7.png
    377
    232
    media_image7.png
    Greyscale


Regarding claim 27, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein the linear damper further comprises: a first port that enables fluid flow within the linear damper; and a second port that enables fluid flow within the linear damper, wherein the second port is passively closed while the linear damper operates at the first damping ratio(dynamic ball-type valve of second port  of PAWESKI closes at first damping ratio).

    PNG
    media_image7.png
    377
    232
    media_image7.png
    Greyscale


Regarding claim 28, CHILDRESS teaches a system comprising: 
an actuator configured to position at least one photovoltaic module (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5); and 
a linear damper configured to damp force applied to the at least one photovoltaic module (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28), 
the linear damper including a piston chamber with a piston therein (see Fig. 1 annotated below), 
the piston configured to be driven by the current loading force on the at least one photovoltaic module (wind force will act on piston),
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to resist and lock/unlock in response to positional adjustment and against environmental forces, para. 28), and 

    PNG
    media_image5.png
    362
    360
    media_image5.png
    Greyscale

CHILDRESS does not disclose expressly features of the damper such as a variable damping ratio or that the damper passively transitions between a first and second damping ratio.
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper and piston to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a gust of wind) as taught by PAWESKI may reduce cost, decrease component complexity and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47). Another alternative that would have been obvious to skilled artisans would be to substitute the damper of CHILDRESS with the damper of PAWESKI, since this replacement would also have the same benefits.
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references.

Regarding claim 29, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 28, wherein the at least one photovoltaic module is a first module in an array of photovoltaic modules that are each damped (Fig. 9 of CHILDRESS illustrates multiple dampers). It would have been obvious to duplicate dampers because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). CHILDRESS also explains that multiple dynamic stabilizers (including dampers) may be attached to facilitate additional load paths to the foundation supports (para. 30).

    PNG
    media_image4.png
    762
    364
    media_image4.png
    Greyscale


Regarding claim 30, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 28, wherein the variable damping ratio increases in response to increases in current loading force (as the dynamic ball-type valve of PAWESKI experiences an increased loading force, the ball will close the orifice and provide a greater damping response, which can be measured through the calculation of a greater “damping ratio”).

Regarding claim 32, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 30, wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force; and a piston chamber includes a working fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (this describes the damper disclosed and illustrated by the teachings of CHILDRESS and PAWESKI; see Fig. 1 below; PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

    PNG
    media_image5.png
    362
    360
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    377
    207
    media_image6.png
    Greyscale


Regarding claim 33, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 32, wherein the varied fluid flow area decreases in response to increases in the current loading force (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

Regarding claim 34, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 28, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area; when the orifice is totally blocked the piston cannot move further).

Regarding claim 35, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 28, wherein the actuator is configured to position the at least one photovoltaic module using a low current loading force with a corresponding low damping ratio (when the positioning actuator is moving the solar tracker at a low/ordinary loading force, then the ball-type valve is open and fluid may pass through normally, thus providing a corresponding relatively “low” damping response, that can be measured through the calculation of a “damping ratio” that would also be relatively lower).

Regarding claim 36, CHILDRESS teaches a system comprising: 
an actuator (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5) configured to position at least one photovoltaic module; and 
a linear damper (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28) physically separate from the actuator (the damper is a discrete and separate component from the actuator) configured to damp force applied to the at least one photovoltaic module, 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to lock/unlock in response to positional adjustment and against environmental forces, para. 28).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale

CHILDRESS does not disclose expressly features of the damper such as a variable damping ratio or that the damper passively transitions between a first and second damping ratio.
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a gust of wind) as taught by PAWESKI may reduce cost, decrease component complexity and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47).
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references. 


Regarding claim 37, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 36, but does not disclose expressly that the at least one photovoltaic module is a first module in an array of photovoltaic modules that are each damped. CHILDRESS, however, illustrates that there may be multiple dampers in an array of modules (Fig. 3). It would have been obvious to duplicate dampers because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). CHILDRESS also explains that multiple dynamic stabilizers (including dampers) may be attached to facilitate additional load paths to the foundation supports (para. 30).

    PNG
    media_image8.png
    906
    358
    media_image8.png
    Greyscale

The examiner concludes that skilled artisans would acknowledge that the simple addition of the linear dampers to each photovoltaic module would be an obvious, straight-forward duplication of parts that would yield expected and entirely unsurprising results, namely, the effective positional control of the solar tracking system that is capable of resisting higher than normal external forces but still allow for ordinary and normal movements required by the rotational tracking actuators. MPEP 2144.04(VI)(B).

Regarding claim 38, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 36, wherein the variable damping ratio increases in response to increases in current loading force (the examiner concludes that the ball-type dynamic value described by PAWESKI at para. 39 and illustrated in Fig. 4 would create a damping ratio that increases in response to loading force via the fluid pressure, causing the elastic fingers to deform and the ball gradually to seal the port’s orifice).

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale
.

Regarding claim 40, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 38, wherein the linear damper further comprises: a piston (piston 30, PAWESKI, para. 13) configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force (ball-type valve, PAWESKI, Fig. 4; and a piston chamber including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (PAWESKI generally).

Regarding claim 41, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 40, wherein the varied fluid flow area decreases in response to increases in the current loading force (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area).

Regarding claim 42, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 36, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (PAWESKI’s ball-type valve includes a varied fluid flow area that changes based on impulse force that closes the ball over the orifice area; when the orifice is totally blocked the piston cannot move further).

Regarding claim 43, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 36, wherein the actuator is configured to position the at least one photovoltaic module using a low current loading force with a corresponding low damping ratio (when the positioning actuator is moving the solar tracker at a low/ordinary loading force, then the ball-type valve is open and fluid may pass through normally, thus providing a corresponding relatively “low” damping response, that can be measured through the calculation of a “damping ratio” that would also be relatively lower).


Claims 4, 11, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over CHILDRESS (US 2018/0013380 A1) in view of PAWESKI (US 2017/0074294 A1) as applied to claims 3, 10, 30, and 38 above, and further in view of SESHIMO (US 4,759,428 A).
Regarding claims 4, 11, 31, and 39, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claims 3, 10, 30, and 38, wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module; and a piston chamber, but does not disclose expressly that the piston chamber includes a non-Newtonian fluid that increases in viscosity relative to the current loading force driving the piston.

    PNG
    media_image5.png
    362
    360
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    377
    207
    media_image6.png
    Greyscale


SESHIMO teaches a damper for control of vibrations of structural members that may be caused by wind, where a dilatant liquid (a fluid that increases in viscosity relative to the force and speed applied) is used within the piston chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the piston chamber fluid of CHILDRESS with a dilatant liquid as taught by SESHIMO to provide less resistance to low-speed motions and an effective damping effect to high-speed vibrational motions, such as those caused by wind (SESHIMO, col. 2, ll. 1-4).



Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721